Title: From George Washington to James McHenry, 21 September 1792
From: Washington, George
To: McHenry, James


(Private) 
Dear Sir,Mount Vernon Septr 21st [1792].  
Fearing some accident may have prevented my last (enclosing a letter for Mr Robt Smith) from reaching your hands, I take the liberty of giving you the trouble to receive this, requesting to be informed if this be the fact—and if not, what has been the result of your enquiries in the business Committed to you.
I have had many applications in favor of Mr Hollingsworth as a fit character for the Attorney, and lately, one from the District Judge in his behalf. No answer has been given to any of them, awaiting to hear from you first. With Sincere esteem & regard I am—Dear Sir Yr Affecte & Obedt Servt

Go. Washington

